
	
		II
		111th CONGRESS
		1st Session
		S. 1780
		IN THE SENATE OF THE UNITED STATES
		
			October 14, 2009
			Mrs. Lincoln (for
			 herself, Mrs. Hutchison, and
			 Ms. Snowe) introduced the following bill;
			 which was read twice and referred to the Committee on Veterans'
			 Affairs
		
		A BILL
		To amend title 38, United States Code, to deem certain
		  service in the Reserve components as active service for purposes of laws
		  administered by the Secretary of Veterans Affairs.
	
	
		1.Short titleThis Act may be cited as the
			 Honor America's Guard-Reserve Retirees
			 Act.
		2.Certain service
			 performed in the reserve components deemed active serviceSection 106 of title 38, United States Code,
			 is amended by adding at the end the following new subsection:
			
				(g)Any person who
				has not otherwise performed qualifying active duty service shall be deemed to
				have been on active duty for purposes of all laws administered by the Secretary
				if the person is entitled under chapter 1223 of title 10 to retired pay for
				nonregular service or, but for age, would be entitled under such chapter to
				retired pay for nonregular
				service.
				.
		
